Case 1:20-cv-01016-PLM-SJB ECF No. 32, PageID.830 Filed 09/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

  RESURRECTION SCHOOL; CHRISTOPHER
  MIANECKI, individually and as next friend on
  behalf of his minor children C.M., Z.M., and N.M.;       Case No. 1:20-cv-1016
  and STEPHANIE SMITH, individually and as
  next friend on behalf of her minor child F.S.,
                 Plaintiffs,
                                                           EXPEDITED CONSIDERATION
         v.                                                REQUESTED

  ELIZABETH HERTEL, in his official capacity as
  the Director of the Michigan Department of Health        Honorable Paul L. Maloney
  and Human Services; DANA NESSEL, in her
  official capacity as Attorney General of the State
  of Michigan; LINDA S. VAIL, in her official
  capacity as the Health Officer of Ingham County;
  and CAROL A. SIEMON, in her official capacity
  as the Ingham County Prosecuting Attorney,
                  Defendants.




     EX-PARTE MOTION FOR TEMPORARY RESTRAINING ORDER AGAINST
             DEFENDANT LINDA S. VAIL AND CAROL A. SIEMON

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Resurrection School,

Christopher Mianecki, individually and as next friend on behalf of his minor children C.M., Z.M.,

and N.M., and Stephanie Smith, individually and as next friend on behalf of her minor child F.S.

(collectively referred to as “Plaintiffs”), by and through undersigned counsel, hereby move this

Court for a Temporary Restraining Order (TRO) (ex parte), immediately enjoining the

enforcement of Defendant Linda S. Vail’s COVID-19 Order issued on September 2, 2021

(hereinafter “Defendant’s order”) as applied to Plaintiffs. Defendant’s order, requiring the use of

facial masks on K-5 students, substantially burdens religious education and formation.




                                                -1-
Case 1:20-cv-01016-PLM-SJB ECF No. 32, PageID.831 Filed 09/03/21 Page 2 of 3




        Expedited consideration is necessary because the harm to Plaintiffs is occurring now, and

it is irreparable. Defendant’s order goes into effect on Tuesday, September 7, 2021 and will

violated Plaintiffs’ free exercise of religion guaranteed under the First Amendment. Parents

opposed to Defendant’s order are deciding now to not return their children to school. Young

students are already feeling the anxiety imposed by Defendant’s order. The harm is set forth in

greater detail in the accompanying brief, Declarations submitted at ECF No. 8, Exhibits 1-3, and

Plaintiffs’ verified first supplement to their complaint, which Plaintiffs anticipate filing later today

under Fed. R. Civ. P. 15(d).

        Pursuant to Rule 65(b)(1)(B) of the Federal Rules of Civil Procedure, Plaintiffs’ counsel hereby

certifies the efforts made to give notice to Defendants and why the Court should issue the requested

TRO immediately and without further notice to any party. On September 2, 2021, I emailed counsel

of record for Defendants Vail and Siemon and requested concurrence in this motion. Counsel does

not concur to the relief sought by Plaintiffs. Defendant Vail issued her order on September 2,

2021. Plaintiffs sought consent on September 2, 2021. Defendants denied concurrence on

September 3, 2021, and Plaintiffs filed this motion as soon as possible after.

        Plaintiffs request that the Court immediately issue the requested TRO (ex parte). Time is of

the essence—Defendant’s order controls and restricts Plaintiffs’ Catholic education starting Tuesday.

        For all the reasons stated in the attached Brief in Support, Plaintiffs respectfully request

that this Honorable Court grant their Motion and issue a Temporary Restraining Order against

Defendant Vail as outlined in the attached proposed order.

                                                        Respectfully submitted,

                                                        GREAT LAKES JUSTICE CENTER

                                                        /s/ Erin Elizabeth Mersino
                                                        Erin Elizabeth Mersino (P70886)
                                                        5600 W. Mt. Hope Highway


                                                 -2-
Case 1:20-cv-01016-PLM-SJB ECF No. 32, PageID.832 Filed 09/03/21 Page 3 of 3




                                                      Lansing, Michigan 48917
                                                      Tel: (517) 322-3207; Fax: (517) 322-3208
                                                      erin@greatlakesjc.org

                                                      AMERICAN FREEDOM LAW CENTER

                                                      /s/ Robert J. Muise
                                                      Robert J. Muise, Esq. (P62849)
                                                      PO Box 131098
                                                      Ann Arbor, Michigan 48113
                                                      Tel: (734) 635-3756; Fax: (801) 760-3901
                                                      rmuise@americanfreedomlawcenter.org

                                                      Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2021, a copy of the foregoing Ex-Parte Motion for

Temporary Restraining Order, with Brief in Support was filed electronically with the Court.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the court’s electronic filing system. Parties may access this filing through the court’s

system.

                                                      GREAT LAKES JUSTICE CENTER

                                                      /s/ Erin E. Mersino
                                                      Erin E. Mersino




                                                -3-
